(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, la sentencia en el caso de epígrafe fué dictada el 30 de marzo de 1939 y notificada a las partes el 4 de abril del mismo año;
*992PoR Cuanto, el demandado apeló para ante este Tribunal Supremo con fecha 4 de mayo de 1939 y solicitó en la corte de dis-trito varias prórrogas para preparar y radicar la transcripción de la evidencia, habiendo vencido la última concedida el 30 de julio del referido año;
PoR cuanto, el apelante no ha hecho desde entonces gestión al-guna para radicar la transcripción de la evidencia ni la transcrip-ción del récord en esta Corte Suprema:
Por tanto, se desestima el recurso por falta de gestión.